DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
  
Claim Status
This Office Action is in response to communications filed on 12/02/2022. Claims 1 and 13 were amended. Claim 3 was canceled. Claims 1-2 and 4-16 were pending for examination.
 
Title 35, U.S. Code 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   
 
Claim Rejections - 35 USC § 103
Claims 1-2, 4-6, 8-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johns (U.S. Patent Application 2022/0185470) in view of Jha et al. (U.S. Patent 11,293,611) further in view of Mouton et al. (20160280393).  

Regarding claim 1 (Currently Amended), Johns teaches a lighting system of an air mobility including a boom and a propeller provided on the boom (¶069; aerial illumination system 100 per Figs 1-2), the lighting system comprising:

the boom and the propeller (¶069);
a light emitting unit (lights 115) provided on [[a]] the boom (112) propeller not selected) of the air mobility (¶069-¶070; Fig 2; boom lights 115 provided on boom 112) and configured to emit light toward a ground surface so that the light is projected onto a point directed toward the ground surface from propeller not selected) the boom (¶070; plurality of boom lights 115 oriented towards a bottom of the illuminating unmanned aerial vehicle 110… plurality of boom lights 115 may illuminate a surrounding area of the main body 111; Examiner interprets towards a bottom of the vehicle & surrounding area of the main body as including towards any ground surface directly there below and/or proximate the vehicle/ body); and
a control unit (Fig 2, ¶064; control unit 119 with processing units119a-119d), also see ¶085, ¶086), electrically connected to the light emitting unit (¶089-¶090; processing unit 119a, the communication unit 119b, and/or the storage unit 119c may be electrically connected to the plurality of motors 113, the plurality of propellers 114, the plurality of boom lights 115, and/or the media unit 118, such that the processing unit 119a via the app may control operations).
Johns is silent on configured to control light emitting modes according to operating modes of the air mobility. Jha from an analogous art teaches an exterior air mobility light (Abstract) and Jha further teaches the concept of a light emitting unit configured to emit light toward a ground surface so that the light is projected onto a point directed toward the ground surface (col 2:4-11; an exterior helicopter light and method of illuminating a portion of a ground below a helicopter) and the concept of controlling light emitting modes according to operating modes of the air mobility (col 2:47-54; exterior helicopter light may enter ground operation automatically, when the helicopter is on ground/close to ground... exterior helicopter light may have sensors for determining proximity to ground and/or may receive this information from another control unit within helicopter… exterior helicopter light may be switched off, when helicopter is airborne, or may have different function in air) (not selected/taught). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Johns’ lighting system of an air mobility with the concepts of a light emitting unit configured to emit light toward a ground surface so that the light is projected onto a point directed toward the ground surface and controlling light emitting modes according to operating modes of the air mobility, as taught by Jha simply to provide a visual aid, indicating to persons on the ground which areas of the ground are dangerous (Jha col 2:6-8).
Johns and Jha both are silent on wherein a shape of the light projected onto the ground surface by the light emitting unit is a circle formed when the propeller rotates.
Mouton from an analogous art teaches the concept of a shape of a light projected onto the ground surface by a light emitting unit is a circle formed when the propeller rotates (¶040-¶045). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Johns’ lighting system of an air mobility with the concepts of a shape of a light projected onto the ground surface by a light emitting unit is a circle formed when the propeller rotates, as taught by Mouton in order to provide a circular representation of the size of the aircraft's rotary wing (Mouton; (¶043) and so individuals present on the ground can determine where the rotary wing of the aircraft is going to be, thus avoiding a zone that is dangerous to them (Mouton; ¶045).

Regarding claim 2, Johns, Jha and Mouton teach the lighting system of claim 1, and Jha further teaches wherein the light emitting unit emits the light toward the ground surface when the air mobility is turned on (col 2:35-37; “in operation” refers to an operation of the exterior helicopter light, when in a hover close to the ground). The motivation is the same as claim 1.

Regarding claim 4, Johns, Jha and Mouton teach the teach the lighting system of claim 2, and Johns teaches wherein the light projected onto the ground surface by the light emitting unit (see claim 1), and Mouton further teaches wherein the light is in a shape of a circular rim (¶042; a line of light describes a circle of light referred to as the “inner circle” that represents a life-size projection onto the ground of a said lift circle).

Regarding claim 5, Johns, Jha and Mouton teach the lighting system of claim 1, and Mouton teaches wherein when power is applied to the propeller and the air mobility is in a flight standby state, the light emitted to the ground surface by the light emitting unit is in a shape of a rotation radius of the propeller (¶042-¶043). The motivation is the same as claim 1.

Regarding claim 6, Johns, Jha and Mouton teach the lighting system of claim 1, and Jha further teaches wherein the operation of the light emitting unit is stopped when the air mobility takes off (col 2:47-54; exterior helicopter light may enter ground operation automatically, when the helicopter is close to ground... exterior helicopter light may be switched off, when helicopter is airborne). The motivation is the same as claim 1.

Regarding claim 8, Johns, Jha and Mouton teach the lighting system of claim 1, and Mouton teaches wherein the light emitted to the ground surface forms a rotation radius of the propeller (¶043; projects a projected light shape onto the ground describing a circle representative of the size of the aircraft's rotary wing). The motivation is the same as claim 1.

Regarding claim 9, Johns, Jha and Mouton teach the lighting system of claim 1, and Mouton teaches wherein the light emitted by the light emitting unit forms a rotation radius of the propeller (¶043; projects a projected light shape onto the ground describing a circle representative of the size of the aircraft's rotary wing). The motivation is the same as claim 1.

Regarding claim 10, Johns, Jha and Mouton teach the lighting system of claim 9, and Mouton teaches wherein the light emitted by the light emitting unit forms the rotation radius of the propeller (¶042; a line of light describes a circle of light referred to as the “inner circle” that represents a life-size projection onto the ground of a said lift circle). The motivation is the same as claim 1.

Regarding claim 11, Johns, Jha and Mouton teach the lighting system of claim 1, and Jha further teaches the concept wherein the light emitting unit emits the light to form, on the ground surface, a guide shape that guides occupants to a boarding door of the air mobility when the air mobility is turned on before take-off or before the air mobility is turned off after landing (col 2:4-11; an exterior helicopter light and method of illuminating a portion of a ground below a helicopter provide a visual aid, indicating to persons on the ground which areas of the ground are dangerous and therefore should be avoided and which areas of the ground should preferably be used for approaching the helicopter). The motivation is the same as claim 1.

Regarding claim 14, Johns, Jha and Mouton teach the lighting system of claim 1, and Johns teaches wherein the propeller is provided on an upper portion of the boom (Fig 2; propellers 114 on upper portion of booms 112), and the light emitting unit is provided on a lower portion of the boom and disposed at a point opposite to the propeller to emit the light toward the ground surface (Fig 2; lights 115.on lower portion/very bottom of booms 112 at points opposite propellers 114 and may emit light downward).

Regarding claim 15, Johns, Jha and Mouton teach the lighting system of claim 1, but all are silent on wherein the propeller is provided on a lower portion of the boom, and the light emitting unit is provided at a lower end portion of the propeller to emit the light toward the ground surface. However, Johns discloses the claimed invention except that the propeller is atop of the boom and the light is beneath the boom. It would have been obvious to one of ordinary skill in the art at the time of filing the invention to provide the propeller on the opposite/bottom end of the boom with the light remaining there on the very bottom of the boom 
as shown per Fig 2 of Johns, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).

Regarding claim 16, Johns, Jha and Mouton teach the teach the lighting system of claim 15, and Johns further teaches wherein the light emitting unit is provided positioned on a central axis of the propeller (Fig 2, as shown).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johns (U.S. Patent Application 2022/0185470) in view of Jha et al. (U.S. Patent 11,293,611) further in view of Mouton et al. (20160280393) and still further in view of Hessling-Von Heimendahl  (U.S. Patent Application 2021/0114747).  

Regarding claim 7, Johns, Jha and Mouton teach the lighting system of claim 1, and Johns and Mouton both further teaches the concept wherein the light emitted to the ground surface by the light emitting unit (see claim 1). Mouton also teaches a use of the light to indicate a position of a region of the aircraft. However, Johns, Jha and Mouton are all silent on wherein the light emitted forms a brand logo of the air mobility.
Hessling-Von Heimendahl from an analogous art teaches the concept of wherein a light emitted to the ground forms a brand logo of an air mobility (Fig 2, ¶046; exterior aircraft image projector 4 configured to project image 180 onto a portion of ground 200 underneath aircraft 100...  exterior aircraft image projector 4 may project an airline logo to the ground portion underneath the right wing 120). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Johns’ lighting system of an air mobility with the concept wherein the light emitted forms a brand logo of the air mobility, as taught by Hessling-Von Heimendahl (¶046) simply to allow for an effective logo indication.

Regarding claim 12, Johns, Jha and Mouton teach the lighting system of claim 1, but all are silent on wherein the operating modes of the air mobility include a standby mode (aircraft is on the ground), a take-off mode rolling on the airfield, and a landing mode aircraft is in the air), and the light emitting unit changes colors, brightness, shapes, or (colors, brightness, shapes, not taught) light emitting periods of the light emitted according to the operating modes of the air mobility so that the operating modes of the air mobility are distinguished from the outside of the air mobility. 
Hessling-Von Heimendahl further teaches wherein the operating modes of the air mobility include a standby mode, a take-off mode, and a landing mode, and the light emitting unit changes the ground, rolling on the airfield, or whether the aircraft is in the air… operational status of anti-collision lighting system of aircraft may coarsely indicate current operating mode of  aircraft, thus allowing for the exterior aircraft light, coupled to the power supply output of the aircraft navigation light, to be operated in accordance therewith. For example, on the basis of the operational status of the anti-collision lighting system of the aircraft, power may be supplied to the additional exterior aircraft light via the power supply output, in case the aircraft is determined to be on the ground. It is also possible that changes in the operational status of the anti-collision lighting system of the aircraft trigger a timer and that power flow to the additional exterior aircraft light will be started/stopped after the expiration of the timer). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Johns’ lighting system of an air mobility with the concept wherein the operating modes of the air mobility include a standby mode, a take-off mode, and a landing mode, and the light emitting unit changes light emitting periods of the light emitted according to the operating modes of the air mobility so that the operating modes of the air mobility are distinguished from the outside of the air mobility, as taught by Hessling-Von Heimendahl simply to allow for an effective indication of aircraft modes also from external positions of an aircraft (Hessling-Von Heimendahl; ¶046).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                               
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/            Examiner, Art Unit 2684                                                                                                                                                                                            

						/QUAN ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684